                                                                             Eastern District of Kentucky
                            UNITED ST ATES DISTRICT COURT                           FILED
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION                                 AUG O7 2019
                                    at LEXINGTON
                                                                                      AT ASHLAND
                                                                                    ROBERT R. CARR
Civil Action No. 17-257                                                        CLERK US DISTRICT COURT



FRED RICA DILWORTH,                                                           PLAINTIFF,

v.                        MEMORANDUM OPINION AND ORDER


ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,                                              DEFENDANT.


        Plaintiff has brought this action pursuant to 42 U.S.C. §405(g) to challenge a final

decision of the Defendant denying Plaintiffs application for disability insurance benefits and

supplemental security income benefits. The Court having reviewed the record in this case and

the dispositive motions filed by the parties, finds that the decision of the Administrative Law

Judge is supported by substantial evidence and should be affirmed.



             I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        Plaintiff filed her current application for disability insurance benefits and supplemental

security income benefits in April 2014, alleging disability beginning on January 1, 2014, due to

depression and back pain (Tr. 221 ). This application was denied initially and on

reconsideration. Thereafter, upon request by Plaintiff, an administrative hearing was conducted

by Administrative Law Judge Roger Reynolds (hereinafter "ALJ"), wherein Plaintiff, represented

by counsel, testified. At the hearing, Jackie Rogers, a vocational expert (hereinafter "VE"), also

testified.

        At the hearing, pursuant to 20 C.F.R. § 416.920, the ALJ performed the following five-
step sequential analysis in order to determine whether the Plaintiff was disabled:

       Step 1: If the claimant is performing substantial gainful work, he is not disabled.

       Step 2: If the claimant is not performing substantial gainful work, his impairment(s)
       must be severe before he can be found to be disabled based upon the requirements in 20
       C.F.R. § 416.920(b).

       Step 3: If the claimant is not performing substantial gainful work and has a severe
       impairment (or impairments) that has lasted or is expected to last for a continuous period
       of at least twelve months, and his impairments (or impairments) meets or medically
       equals a listed impairment contained in Appendix 1, Subpart P, Regulation No. 4, the
       claimant is disabled without further inquiry.

       Step 4: If the claimant's impairment (or impairments) does not prevent him from doing
       his past relevant work, he is not disabled.

       Step 5: Even if the claimant's impairment or impairments prevent him from performing
       his past relevant work, if other work exists in significant numbers in the national
       economy that accommodates his residual functional capacity and vocational factors, he is
       not disabled.


       The ALJ issued a decision finding that Plaintiff was not disabled. Plaintiff was 33 years

old at the time she alleges she became disabled. She has a GED and some additional vocational

training and certifications (Tr. 222). Her past relevant work experience consists of work as a

nurse's aide, babysitter, cashier and grill cook. Id.

       At Step 1 of the sequential analysis, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since the alleged onset date of disability (Tr. 12).

       The ALJ then determined, at Step 2, that Plaintiff suffers from generalized anxiety

disorder, major depressive disorder, posttraumatic stress disorder and borderline intellectual

functioning, which he found to be "severe" within the meaning of the Regulations (Tr. 13 ).

        At Step 3, the ALJ found that Plaintiffs impairments did not meet or medically equal any

of the listed impairments. Id.   In doing so, the AL.T specifically considered Listings 12.02, 12.04

                                                   2
and 12.06 (Tr. 13-15).

       The ALJ further found that Plaintiff could not return to her past relevant work (Tr. 18)

but determined that she has the residual functional capacity ("RFC") to perform the

representative unskilled medium exertion occupations of laundry worker, hospital cleaner,

kitchen worker, cleaner, machine off bearer, and press operator, (Tr. 15-16).

        The ALJ finally concluded that these jobs exist in significant numbers in the national

and regional economies, as identified by the VE (Tr. 19).

       Accordingly, the ALJ found Plaintiff not to be disabled at Step 5 of the sequential

evaluation process.

       The Appeals Council denied Plaintiff's request for review and adopted the ALJ's decision

as the final decision of the Commissioner. Plaintiff thereafter filed this civil action seeking a

reversal of the Commissioner's decision. Both parties have filed Motions for Summary

Judgment and this matter is ripe for decision.

                                          II. ANALYSIS

       A.      Standard of Review

       The essential issue on appeal to this Court is whether the ALJ's decision is supported by

substantial evidence.    "Substantial evidence" is defined as "such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion;" it is based on the record as a

whole and must take into account whatever in the record fairly detracts from its weight. Garner

v. Heckler, 745 F.2d 383, 387 (6 th Cir. 1984).   If the Commissioner's decision is supported by

substantial evidence, the reviewing Court must affirm. Kirk v. Secretary of Health and Human

Services, 667 F.2d 524,535 (6 th Cir. 1981), cert. denied, 461 U.S. 957 (1983). "The court may


                                                  3
not try the case de nova nor resolve conflicts in evidence, nor decide questions of credibility."

Bradley v. Secretary of Health and Human Services, 862 F.2d 1224, 1228 (6 th Cir. 1988).

Finally, this Court must defer to the Commissioner's decision "even if there is substantial

evidence in the record that would have supported an opposite conclusion, so long as substantial

evidence supports the conclusion reached by the ALJ." Key v. Callahan, 109 F.3d 270,273 (6th

Cir.1997).

       B.      Plaintiffs Contentions on Appeal

       Although her arguments are vague, it appears that Plaintiff contends that the ALJ did not

properly consider her mental impairments and improperly discounted her credibility.

       Notwithstanding Plaintiffs assertion that the ALJ misconstrued or otherwise failed to

properly evaluate her mental impairments, a review of the hearing decision establishes otherwise.

The ALJ thoroughly recounted and reviewed the evidence in the record with regard to Plaintiffs

mental impairments. Notably, the ALJ pointed out that although Plaintiff alleges, she became

disabled in January 2014, in part, due to depression, she did not seek any sort of treatment until

over a year later and notes from that provider do not describe disabling mental impairment. In

March 2015, Plaintiff went to the Bluegrass Regional Mental Health Center. Notes from that

facility state that Plaintiff's "mood [is] dysthymic, with no evidence of unusual thought content."

(Tr. 349).

       Plaintiff was examined by consultative psychiatrist, Harwell Smith, Ph.D. He concluded

that she suffered from posttraumatic stress disorder (PTSD) due to childhood abuse and indicated

she was unable to stay focused (Tr. 339-344). However, she reported she was not taking any

psychotropic medicines or receiving counseling. Dr. Smith's mental status evaluation revealed


                                                  4
that Plaintiffs memory was intact. He found that Plaintiff exhibited no evidence of

hallucinations, delusions, or of a thought disorder, and she denied suicidal ideation. Dr. Smith

opined that Plaintiff's abilities to perform activities of daily living, interact socially, tolerate

stress, and complete tasks were good. He also opined that Plaintiff's ability to understand and

remember two-step instructions was good, as well as her ability to show sustained concentration

and persistence on tasks. Dr. Smith further opined that Plaintiff's ability to interact socially with

people at work was fair and that her ability to adapt or respond to the pressures of a day-to-day

work setting was fair to good (Tr. 339-344).

        The ALJ gave significant weight to Dr. Smith's opinion that Plaintiff could perform

unskilled work. Plaintiff does not state why she finds the ALJ's consideration of this opinion

objectionable. Given that the opinion is consistent with the other credible evidence in the

record, Plaintiff's argument is without merit.

        As for Plaintiff's credibility, it is well established that an ALJ is in the best position to

observe witnesses' demeanor and to make an appropriate evaluation as to their credibility.

Walters v. Comm'r ofSoc. Sec., 127 F.3d 525, 531 (6th Cir.1997). Therefore, an ALJ's credibility

assessment will not be disturbed "absent compelling reason." Smith v. Halter, 307 F.3d 377, 379

(6th Cir.2001); Walters, 127 F.3d at 531 (recognizing ALJ's credibility assessment is entitled to

"great weight and deference"). In making a credibility determination, Social Security Ruling

96-7p provides that the ALJ must consider the record as a whole, including objective medical

evidence; the claimant's statements about symptoms; any statements or other information

provided by treating or examining physicians and other persons about the conditions and how

they affect the claimant; and any other relevant evidence. See SSR 96-7p, 1996 WL 3 74186, at


                                                    5
*2 (July 2, 1996). Here, the ALJ properly recognized the factors that the regulations require to be

considered in evaluating a claimant's credibility with regard to their pain. 20 C.F.R. §§

404.1529(c)(3), 416.929(c)(3). He set forth in detail reasons for discounting Plaintiffs

credibility.

        At the hearing, Plaintiff testified that she had just started taking prescription medication

but that it was providing some difference in her symptoms (Tr. 36). She said that she experienced

panic attacks but did drive a vehicle (Tr. 38). She said that she had been sexually abused by her

stepfather and that it had a negative impact on her relationship with her mother (Tr. 51-53).

Finally, Plaintiff testified that she had been fired from different jobs, including a job at Walmart,

because she "didn't show up." (Tr. 57).

        After hearing Plaintiff's testimony and reviewing the other evidence in the record, the

ALJ found that Plaintiff's activities of daily living (caring for her children and getting. them

ready for school, shopping in stores, her ministry involvement, and being a radio personality), as

well as the mental health treatment record were not entirely consistent with her assertions

regarding the intensity, persistence and limiting effects of her subjective complaints (Tr. 16-18).

        In declaring error, she contends that she was "asked all the wrong questions at the

January 2016 hearing." Yet, Plaintiff provides no specific argument as to significant probative

evidence justifiably relied on by the ALJ and does not explain why the ALJ's reasonable RFC

finding did not adequately account for her supportable mental limitations.

        "[I] ssues adverted to in a perfunctory manner, unaccompanied by some effort at

developed argumentation, are deemed waived. It is not sufficient for a party to mention a

possible argument in a most skeletal way, leaving the court to ... put flesh on its bones."


                                                  6
McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir.1997) (citation omitted); see also Crocker

v. Comm'r ofSoc. Sec., 2010 WL 882831 at *6 (W.D.Mich. Mar.9, 2010) ("This court need not

make the lawyer's case by scouring the party's various submissions to piece together appropriate

arguments.") (citation omitted).

          Plaintiff has not presented a cogent argument that the ALJ improperly evaluated her

credibility.



                                       III.   CONCLUSION

          The Court finds that the ALJ's decision is supported by substantial evidence on the

record.        Accordingly, it is HEREBY ORDERED that the Plaintiffs Motion for Summary

Judgment be OVERRULED and the Defendant's Motion for Summary Judgment be

SUSTAINED.

          A judgment in favor of the Defendant will be entered contemporaneously herewith.



                                                       , 2019.




                                                                 Signed By:
                                                                 tt 1nry B, Wilhoit, Jr.
                                                                  United states District Judge




                                                   7
